IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,197-01




EX PARTE FRANK WILLIAM IMHOFF, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 03-10-20,502-D-1 IN THE 377th  JUDICIAL DISTRICT COURT
VICTORIA COUNTY 




            Per Curiam.


O R D E R

           This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of unlawful possession of a controlled substance and his sentence was assessed at six
years’ confinement.  No direct appeal was taken. 
            After a review of the record, we find Applicant's claims challenging his sentence are without
merit and deny relief.  Applicant’s remaining claim regarding the failure to award pre-sentence jail
time credit is dismissed.  See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
DELIVERED: April 30, 2014
DO NOT PUBLISH